DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0199341 to Takahashi et al. (hereinafter “Takahashi”).
Regarding claim 1, Takahashi teaches an optical connection component (100) comprising: 
a plurality of types of optical fibers (120a,b;122a,b); 


a plurality of high relative refractive-index difference optical fibers (121a,b) in each of which a relative refractive-index difference between a core and a cladding is larger than a relative refractive-index difference in each of the plurality of types of optical fibers and which are fusion spliced to the plurality of types of optical fibers (pars. [0044]-[0057]); and 

Regarding claim 2, Takahashi teaches that the plurality of types of optical fibers include a polarization maintaining optical fiber (par. [0048]), and 
the high relative refractive-index difference optical fibers are polarization maintaining type high relative refractive-index difference optical fibers (par.[0048]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of US 2004/0218867 to Nakamura et al. (hereinafter “Nakamura”).
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Regarding claims 3 and 4, Takahashi teaches the limitations of the base claim 1. Takahashi does not teach a ferrule that houses therein at least end portions of the plurality of types of optical fibers extending from the fixing member on an opposite side of the high relative refractive-index difference optical fibers.
Nakamura teaches a ferrule (5) that houses therein at least end portions of a plurality of types of optical fibers (1, 2) extending from a fixing member (3, 4) on an opposite side of high relative refractive-index difference optical fibers (2), wherein the ferrule houses therein the fixing member and the plurality of types of optical fibers extending from the fixing member in a state in which an end portion of the fixing member on the high relative refractive-index difference optical fiber side is exposed (Fig. 1).
It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the optical connection component of Takahashi so as to include a ferrule, as taught by Nakamura. The motivation would have been to improve alignment and protection of the stripped optical fibers.

Regarding claim 5, Takahashi in view of Nakamura teaches that the ferrule houses therein the plurality of types of optical fibers with coating removed together with the fixing member (Fig. 2; par. [0052], wherein the fixing member 130a, b) is within the ferrule as taught by Nakamura.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Nakamura, as applied to claim 3 above, and further in view of US 2007/0086707 to Suzuki et al. (hereinafter “Suzuki”).
Takahashi in view of Nakamura renders obvious the limitations of the base claim 3. Takahashi does not teach that the ferrule is an MT ferrule. 
Suzuki teaches an MT ferrule (pars. [0063], [0094], [0125]-[0127], [0143], [0145], [0165], [0166], [0168]-[0171], [0174]-[0176]).
It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the ferrule of Takahashi in view of Nakamura so as to be an MT ferrule, as taught by Suzuki. The motivation would have been to allow for larger numbers of fibers supported within the ferrule. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY M BLEVINS whose telephone number is (571)272-8581.  The examiner can normally be reached on Monday - Friday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JERRY M BLEVINS/Primary Examiner, Art Unit 2883